Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2015

                                     No. 04-15-00589-CV

                            IN THE INTEREST OF A.K., a child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-2538-CV
                         The Honorable William Old, Judge Presiding


                                        ORDER
      Appellee’s motion for extension of time to file brief is granted. We order appellee’s brief
due December 28, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court